Citation Nr: 0933742	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  07-17 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbus, 
Ohio


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses from March 10, 2006 to April 11, 2006.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to 
February 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Medical Center in Columbus, Ohio (MC).

On his June 2007 substantive appeal, the Veteran indicated 
that he desired a hearing before the Board sitting at the 
Regional Office.  However, he submitted a document in January 
2008 stated that he wished to withdraw his hearing request 
and have his appeal considered on the record.  Accordingly, 
the case is ready for Board consideration.  


FINDINGS OF FACT

1.  The record reflects that at the time of the medical 
services rendered in question, service connection was not in 
effect for any disability.

2.  The record does not reflect that, with respect to the 
treatment in question, the Veteran was forced to seek private 
care because VA or other Federal facility treatment was or 
would have been refused.


CONCLUSION OF LAW

The requirements for entitlement to payment or reimbursement 
of private health care services from March 10, 2006 to April 
11, 2006, are not met.  38 U.S.C.A. §§ 1725, 1728, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 17.120, 17.123 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the provisions of the Veterans Claims Assistance Act of 
2000, VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2008).  The VCAA, with its expanded duties, is not 
applicable to cases involving unauthorized medical expenses 
claims, as the statute at issue in such cases is not found in 
Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  Barger v. Principi, 16 Vet. App. 132 
(2002).  Similarly, the statute at issue in this matter is 
not found in Chapter 51, but rather, in Chapter 17.  However, 
in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), 
although not explicitly stated, the United States Court of 
Appeals for Veterans Claims (Court) appeared to assume that 
the VCAA was applicable to a Chapter 17 claim, but then held 
that the failure to comply with the VCAA notice requirements 
in that case constituted non-prejudicial error.

The provisions of Chapter 17 of the 38 U.S.C.A., and 38 C.F.R 
Part 17, contain their own notice requirements.  Regulations 
at 38 C.F.R. § 17.120-33 discuss the adjudication of claims 
for reimbursement of unauthorized medical expenses.  
According to 38 C.F.R. § 17.124, the claimant has the duty to 
submit documentary evidence establishing the amount paid or 
owed, an explanation of the circumstances necessitating the 
non-VA medical treatment, and "other evidence or statements 
that are deemed necessary and requested for adjudication of 
the claim."  When a claim for payment/reimbursement of 
unauthorized medical expenses is disallowed, VA is required 
to notify the claimant of its reasons and bases for denial, 
his or her appellate rights, and to furnish all other 
notifications or statements required by Part 19 of Chapter 
38.  38 C.F.R. § 17.132.

In this case, February 2007 and March 2007 letters advised 
the veteran of the information necessary to substantiate his 
claim as well as notifying him of all relevant procedure and 
appellate rights.  The VAMC has explained to the veteran the 
bases for denial of the claim, and afforded them the 
opportunity to present information and evidence in support of 
the claim.  There is no indication that any additional notice 
or development would aid the veteran in substantiating his 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 
2008).  Thus, any deficiency of notice or of the duty to 
assist constitutes merely harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In the circumstances of 
this case, additional efforts to assist or notify the veteran 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.

The undisputed facts of this case, as documented by the 
record, are as follows.  On March 9, 2006, the veteran 
experienced medical symptoms which he felt required medical 
attention.  He arrived at the Chillicothe VAMC where he was 
asked to wait for a physician to see him.  At approximately 
midnight that day, the veteran's family member arrived at the 
Chillicothe VAMC and informed an on-duty nurse that the 
veteran no longer wanted to wait to see a VA physician.  The 
veteran signed out of the VAMC against medical advice (AMA), 
and the veteran's family member took the veteran, in a 
wheelchair, via private motor vehicle to Southern Ohio 
Medical Center in Portsmouth, Ohio.  The veteran was admitted 
to that private facility in the early morning of March 10, 
2006, and was discharged on April 11, 2006, after treatment 
for pancreatitis.

Additionally, the veteran asserts that the following occurred 
during the time he was waiting to see the VA physician at the 
Chillicothe VAMC.  In his April 2007 notice of disagreement, 
the veteran indicated that he "was real sick and I was 
dying," and consequently called his sister, a registered 
nurse.  She phoned the VAMC nursing station, who replied that 
the veteran could not be seen until morning.  The veteran's 
sister then called their brother, who transported the veteran 
to the private facility.  The physicians at the private 
facility, according to the veteran, admitted him to the 
intensive care unit (ICU) for 30 days; he was informed that, 
had he been treated any later, he would have been dead as a 
result of morbidly high triglycerides, low blood pressure, 
and organ failure. 

VA may contract with non-VA facilities to provide medical 
services for which VA may assume financial responsibility in 
certain circumstances.  38 U.S.C.A. § 1703(a) (1)-(8); 38 
C.F.R. § 17.52.  However, there is no allegation in this case 
that VA contracted with Southern Illinois Medical Center for 
the veteran's medical treatment.  Moreover, a claim for 
payment or reimbursement of services not previously 
authorized may be filed by the veteran who received the 
services (or his/her guardian) or by the hospital, clinic, or 
community resource which provided the services, or by a 
person other than the veteran who paid for the services.  38 
C.F.R. § 17.123 (2008).  In this case, the claims for payment 
or reimbursement are brought by those practitioners and/or 
medical practices which provided the veteran's treatment at 
Southern Illinois Medical Center: EPMG of Ohio, Inc.; Dr. 
T.L. Khoury, M.D.; Southern Ohio Nephrology; Southern Ohio 
Radiologists; Southern Ohio Medical Center Care Foundation, 
Inc.; Pulmonary Critical Care; Cardiac Examination, Inc.; 
Anesthesia Associates of Southern Ohio; and Southern Ohio 
Medical. 

Section 17.120 of Chapter 38 of the Code of Federal 
Regulations provides that to the extent allowable, payment or 
reimbursement of the expenses of care, not previously 
authorized, in a private or public (or Federal) hospital not 
operated by the Department of Veterans Affairs, or of any 
medical services not previously authorized including 
transportation (except prosthetic appliances, similar 
devices, and repairs) may be paid on the basis of a claim 
timely filed, under the following circumstances:

(a) For veterans with service-connected 
disabilities.  Care or services not 
previously authorized were rendered to 
a veteran in need of such care or 
services: (1) For an adjudicated 
service-connected disability; (2) For 
nonservice-connected disabilities 
associated with and held to be 
aggravating an adjudicated service-
connected disability; (3) For any 
disability of a veteran who has a total 
disability permanent in nature 
resulting from a service-connected 
disability; (4) For any illness, injury 
or dental condition in the case of a 
veteran who is participating in a 
rehabilitation program under 38 U.S.C. 
Ch. 31 and who is medically determined 
to be in need of hospital care or 
medical services for any of the reasons 
enumerated in § 17.48(j); and

(b) In a medical emergency.  Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and

(c) When Federal facilities are 
unavailable.  VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand 
or obtain prior VA authorization for 
the services required would not have 
been reasonable, sound, wise, or 
practicable, or treatment had been or 
would have been refused.

38 C.F.R. § 17.120; see also 38 U.S.C.A. § 1728(a) (1)-(3).  

All three statutory requirements must be met before 
reimbursement can be authorized.  Zimick v. West, 11 Vet. 
App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 547 
(1997).  In this case, the May 2007 statement of the case 
indicates that service connection is not in effect for any 
medical disorders.  There is also no other evidence that the 
veteran was rated as permanently and totally disabled due to 
service-connected disorders, or was participating in a 
rehabilitation program at the time of his care in March 2006 
and April 2006.  Accordingly, criteria (a) is not satisfied, 
and there is no basis to establish entitlement to 
reimbursement under 38 U.S.C.A. § 1728.  See also 38 C.F.R. § 
17.120.

However, payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1003.  To be eligible for reimbursement under this authority, 
all of the following conditions must be satisfied:

(a) The emergency services were 
provided in a hospital emergency 
department or a similar facility held 
out as providing emergency care to the 
public.

(b) The claim for payment or 
reimbursement for the initial 
evaluation and treatment is for a 
condition of such a nature that a 
prudent layperson would have reasonably 
expected that delay in seeking 
immediate medical attention would have 
been hazardous to life or health (this 
standard would be met if there were an 
emergency medical condition manifesting 
itself by acute symptoms of sufficient 
severity (including severe pain) that a 
prudent layperson who possesses an 
average knowledge of health and 
medicine could reasonably expect the 
absence of immediate medical attention 
to result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care 
beyond the initial emergency evaluation 
and treatment is for a continued 
medical emergency of such a nature that 
the veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
veteran becomes stabilized);

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under 
authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding 
the furnishing of such emergency 
treatment;

(f) The veteran is financially liable 
to the provider of emergency treatment 
for that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has 
coverage under a health-plan contract 
but payment is barred because of a 
failure by the veteran or provider to 
comply with the provisions of that 
health-plan contract, e.g., failure to 
submit a bill or medical records within 
specified time limits, or failure to 
exhaust appeals of the denial of 
payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment and the 
veteran has no contractual or legal 
recourse against a third party that 
could reasonably be pursued for the 
purpose of extinguishing, in whole or 
in part, the veteran's liability to the 
provider;

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment 
to a limited group of veterans, 
primarily those who receive emergency 
treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002.  

After thorough review of the record, the evidence appears to 
show that criterion (c) of 38 U.S.C.A. § 1725 is not met in 
this case.  Notwithstanding the serious nature of the 
condition with which the veteran was ultimately diagnosed 
(pancreatitis) he was, indeed, present at the Chillicothe 
VAMC in the evening of March 9, 2006.  He voluntarily chose, 
against medical advice, to depart that VAMC to seek treatment 
at a private facility.  The fact that he was required to sign 
out against medical advice indicates that the VAMC recognized 
his condition; the VAMC records reflect that the veteran 
departed because he did "not want to wait any longer to see 
the doctor," because he wanted to "go to a hospital closer 
to his family." Moreover, there is no evidence in the record 
that being required to wait until the VA physician was able 
to treat him until the morning of March 10, 2006, constituted 
unavailability of that VAMC.  The VA documentation of record 
reflects that VAMC nursing staff was available to monitor the 
veteran's medical situation and treat the veteran if 
necessary.  Additionally, there is no evidence in the record 
that the veteran's symptomatology at that time he waited at, 
and ultimately departed, the VAMC was as severe as when he 
was admitted to the Southern Ohio Medical Center.  

Thus, as criterion (c) of 38 C.F.R. § 1725 is not met, and 
the law requires that all of the nine conditions of that 
regulation be satisfied in order for payment or reimbursement 
of unauthorized medical expenses to be made, such payment is 
not warranted in this case.  As the preponderance of the 
evidence is against the Veteran's claim in this case, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Payment or reimbursement of private medical expenses from 
March 10, 2006 to April 11, 2006, is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


